  Case 18-15434         Doc 39     Filed 03/04/19 Entered 03/04/19 09:42:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-15434
         RONNIE COVINGTON JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/29/2018.

         2) The plan was confirmed on 10/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-15434       Doc 39        Filed 03/04/19 Entered 03/04/19 09:42:35                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,856.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $1,856.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,052.64
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $48.26
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,100.90

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AARGON AGENCY                    Unsecured         159.00           NA              NA            0.00       0.00
ACE CASH                         Unsecured         544.79           NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          83.92           83.92           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured          35.92         35.92           35.92           0.00       0.00
AT&T SERVICES INC                Unsecured         409.00           NA              NA            0.00       0.00
ATTORNEY GENERAL OF OHIO         Priority          152.99           NA              NA            0.00       0.00
BORDER ENERGY                    Unsecured          20.13           NA              NA            0.00       0.00
Capital Recovery Systems         Unsecured         110.00           NA              NA            0.00       0.00
CBCS                             Unsecured         495.54           NA              NA            0.00       0.00
CBE GROUP                        Unsecured         627.19           NA              NA            0.00       0.00
CCB CREDIT SERVICE INC           Unsecured         158.57           NA              NA            0.00       0.00
CHICAGO HEALTH GROUP             Unsecured         243.99           NA              NA            0.00       0.00
CIRCLE FAMILY                    Unsecured          52.84           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          60.00        978.67          978.67           0.00       0.00
CITY OF DAYTON                   Unsecured         110.00           NA              NA            0.00       0.00
CITY OF DAYTON                   Unsecured         952.46           NA              NA            0.00       0.00
CITY OF SHARONVILLE              Unsecured         127.95           NA              NA            0.00       0.00
COLUMBIA GAS OF OHIO             Unsecured         137.00        495.54          495.54           0.00       0.00
COMCAST                          Unsecured         843.00           NA              NA            0.00       0.00
CONFIE PREMIUM FINANCE INC       Unsecured         123.86           NA              NA            0.00       0.00
Convergent Outsourcing           Unsecured         627.00           NA              NA            0.00       0.00
COURTNEY WALKER                  Priority       7,000.00            NA              NA            0.00       0.00
COURTNEY WALKER                  Unsecured            NA       8,231.96        8,231.96           0.00       0.00
CREDIT PROTECTION ASSOCIATION    Unsecured         380.21           NA              NA            0.00       0.00
DAYTON POWER AND LIGHT COMPA     Unsecured         549.70           NA              NA            0.00       0.00
DAYTON SPRINGFIELD CARDIO FAM    Unsecured          12.00           NA              NA            0.00       0.00
DEBT RECOVERY SOLUTIONS          Unsecured         981.00           NA              NA            0.00       0.00
DIRECT CAPITAL PARTNERS ARKAN    Unsecured         184.61           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured      1,638.00            NA              NA            0.00       0.00
EMERENCY PHYSICAN MG OF ILL      Unsecured         253.65           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      1,081.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-15434      Doc 39        Filed 03/04/19 Entered 03/04/19 09:42:35                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim       Principal      Int.
Name                                Class   Scheduled      Asserted      Allowed        Paid         Paid
ENHANCED RECOVERY CO L          Unsecured         380.00           NA           NA            0.00       0.00
EXETER FINANCE CORP             Unsecured      1,787.00            NA           NA            0.00       0.00
FIFTH THIRD BANK                Unsecured         234.62           NA           NA            0.00       0.00
FIRSTSOURCE ADVANTAGE LLC       Unsecured         119.44           NA           NA            0.00       0.00
GEICO                           Unsecured           0.00           NA           NA            0.00       0.00
HUNTER WARFIELD                 Unsecured      2,111.33            NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority       3,000.00       6,486.12     6,486.12           0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured            NA         173.99       173.99           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      2,797.00            NA           NA            0.00       0.00
KULKARNI ORTHODONTICS           Unsecured         948.00           NA           NA            0.00       0.00
LIMITED BRANDS SERVICE CENTER   Unsecured         646.00           NA           NA            0.00       0.00
METLIFE                         Unsecured      1,400.00            NA           NA            0.00       0.00
MIAMI VALLEY EMERGENCY SPECIA   Unsecured         430.00           NA           NA            0.00       0.00
MIRAND RESPONSE SYSTEMS         Unsecured         233.83           NA           NA            0.00       0.00
NATIONAL CREDIT SYSTEMS         Unsecured      1,127.00            NA           NA            0.00       0.00
NATIONAL CREDIT SYSTEMS         Unsecured         500.00           NA           NA            0.00       0.00
NATIONAL CREDIT SYSTEMS         Unsecured      1,127.00       1,127.22     1,127.22           0.00       0.00
NORMAN H FADIS                  Unsecured      1,950.00            NA           NA            0.00       0.00
Online Collections              Unsecured         677.00           NA           NA            0.00       0.00
PROGRESSIVE INSURANCE           Unsecured          50.00           NA           NA            0.00       0.00
RADADVANTAGE                    Unsecured          11.90           NA           NA            0.00       0.00
REAL TIME RESOLUTIONS           Unsecured         307.00           NA           NA            0.00       0.00
REGIONAL ACCEPTANCE CORP        Unsecured      9,096.00            NA           NA            0.00       0.00
REGIONAL ACCEPTANCE CORP        Secured       10,325.00     20,405.45     20,405.45        661.58      93.52
Safe Auto Insurance             Unsecured         228.00           NA           NA            0.00       0.00
SCHEER GREEN & BURKE CO LPA     Unsecured         325.00           NA           NA            0.00       0.00
SPRINT NEXTEL                   Unsecured         280.54           NA           NA            0.00       0.00
SPRINT NEXTEL                   Unsecured            NA       1,637.75     1,637.75           0.00       0.00
STATE OF OHIO                   Priority          425.64           NA           NA            0.00       0.00
SUNRISE CREDIT                  Unsecured      1,218.00            NA           NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC       Unsecured           0.00      1,005.83     1,005.83           0.00       0.00
TRANSWORLD SYSTEM INC           Unsecured      1,052.00            NA           NA            0.00       0.00
TRUST CREDIT SOLUTIONS INC      Unsecured         391.29           NA           NA            0.00       0.00
UNITED STATE TREASURY           Unsecured          60.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION            Unsecured           0.00    76,423.49     76,423.49           0.00       0.00
VALUE CITY FURNITURE            Unsecured            NA         422.32       422.32           0.00       0.00
WAGE WORKS INCORPORATED         Unsecured      1,100.00            NA           NA            0.00       0.00
WEST SUBURBAN MEDICAL CENTER    Unsecured      1,093.54            NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-15434         Doc 39      Filed 03/04/19 Entered 03/04/19 09:42:35                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $20,405.45            $661.58             $93.52
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $20,405.45            $661.58             $93.52

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $8,231.96                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $6,486.12                $0.00            $0.00
 TOTAL PRIORITY:                                         $14,718.08                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $82,384.65                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,100.90
         Disbursements to Creditors                               $755.10

TOTAL DISBURSEMENTS :                                                                        $1,856.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
